Citation Nr: 1720653	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-04 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood, claimed as secondary to service-connected disabilities.

3.  Entitlement to an increased disability rating for dislocation of the right shoulder acromioclavicular (A/C) joint, currently rated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for a right lower extremity disability.

5.  Entitlement to a compensable disability rating for a fractured sternum.

6.  Entitlement to a compensable disability rating for a fracture of the fifth metacarpal of the right hand.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, T.J. (Veteran's Wife)


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).  The case is now under the jurisdiction of the Montgomery, Alabama RO.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing held at the Montgomery RO.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for traumatic brain injury (TBI) due to an in-service automobile accident has been raised by the record in a February 2013 claim, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Right Shoulder, Right Lower Extremity, Sternum, and Finger Disabilities

The Veteran contends that the severity of his right shoulder, right lower extremity, sternum, and finger disabilities exceeds the current ratings assigned under their respective diagnostic codes.  The most recent examinations regarding these disabilities were conducted in June 2009.  During the October 2016 hearing, the Veteran testified that his disabilities had worsened.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition and the Veteran maintains that his disability has worsened, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the Veteran's testimony, the Veteran should be afforded new examinations to assess the severity of his right shoulder, right lower extremity, sternum, and finger disabilities.  

New examinations are also required to comply with recent developments in the law pertaining to the Veteran's disabilities.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There are no current examinations which meet the Correia requirements, thus a remand is necessary to obtain these examinations.

Bilateral Eye Disability

The Veteran testified during the hearing that his eye was damaged due to an incident in service.  Service treatment records also document that the Veteran sought treatment multiple times for symptoms related to this incident.  The Veteran has consistently reported throughout the appeal period that he has had blurred vision as a result of this incident, however he has not yet received a VA examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, the Veteran's eye disability meets the requirements for obtaining a VA examination.  As such, the appeal should be remanded to obtain an examination addressing the etiology of the Veteran's eye disability.

Adjustment Disorder  

The Veteran has indicated that his adjustment disorder and symptoms of depression and anxiety are secondary to his service-connected disabilities.  In an August 2009 VA examination, the examiner found that it was less likely than not that the Veteran's adjustment disorder was caused by or the result of service-connected disabilities.  Instead, the examiner concluded that due to the history of significant pre and post military stressors, current psychiatric symptoms could not solely be attributed to service-connected disabilities.  However, the examiner did not adequately address whether the Veteran's adjustment disorder may have been aggravated by his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new examination and opinion are necessary to determine the etiology of the Veteran's adjustment disorder. 




Accordingly, the case is REMANDED for the following action:


1.  Obtain all outstanding VA records relevant to the Veteran's claims and associate with the claims file.

2.  Thereafter, the Veteran should be afforded VA examinations to address the current severity of his right shoulder, lower right extremity, and finger disabilities.  In addition to the necessary findings, the VA examinations must include:

     (a) Range of motion testing for both  shoulders, both lower extremities, and both the right and left hand fifth metacarpals, in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

     (b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
      	
3.  The Veteran should then be afforded a VA examination to address the current severity of his sternum disability.

4.  The Veteran should also be afforded a VA examination to address the etiology of his bilateral eye disability.  The examiner should provide an opinion as to the following:

      (a) Is the Veteran's bilateral eye disability at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to the eye injury he experienced in service?  The examiner should consider and address the Veteran's service treatment records, including: an April 1988 record which noted a corneal abrasion and right eye defect, an August 1988 record where the Veteran reported blurriness in his eyes, and a September 1988 record which noted persistent complaints of blurred vision.

The physician is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.  If the examiner finds that the results of the examination are too inconsistent to be relied upon, the examiner should still provide their opinion with regards to the questions listed above based upon the record.  If the examiner cannot provide such an opinion without resorting to speculation, he or she should explain the likelihood that additional testing would provide more consistent results.  
      
5.  Finally, the Veteran should be afforded a new VA examination to address the etiology of his adjustment disorder.  The examiner should examine the Veteran and provide an opinion as to the following:

      (a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's adjustment disorder is caused by, proximately due to, or the result of service or his service-connected disabilities;

      (b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's adjustment disorder was aggravated beyond the normal progress of the disorder by his service-connected disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.  If the examiner finds that the Veteran's adjustment disorder is aggravated (permanently worsened) by his service-connected disabilities, the examiner should indicate the degree of disability over and above the baseline severity of the adjustment disorder that would exist without the aggravation caused by service-connected disabilities.  This baseline severity is established by any medical evidence that existed prior to the onset of aggravation, or by the earliest medical evidence from anytime between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Following the development directed above, readjudicate the Veteran's claims.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

